Citation Nr: 0614244	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-29 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 11, 
2000, for service connected disabilities and related 
compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which denied the veteran entitlement to 
an effective date earlier than October 11, 2000, for his 
service-connected disabilities and related compensation. 

In March 2006, the veteran appeared at the RO and presented 
testimony in support of his claim at a vide-conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.  
At the hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

Several weeks later, the veteran and his wife submitted 
additional evidence, which included a copy of correspondence 
from the Social Security Administration dated in January 
1998.


FINDING OF FACT

The veteran did not submit an informal or formal claim for 
service-connection for a disability with VA until October 11, 
2000.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 11, 2000, for the award of service connection for a 
disability of any kind and related compensation have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(b)(2) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist -
Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in May 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case the veteran was not provided such 
notice in this time frame.     

However, the Board concludes that the discussion in the RO 
rating decision, statement of the case (SOC) and supplemental 
statement of the case (SSOC), as well as the May 2005 VCAA 
letter informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOC and the above noted VCAA 
letter informed him why the evidence on file was insufficient 
to grant the claim; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  The VCAA 
letter specifically informed him of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private treatment records, records used by 
the Social Security Administration in awarding the veteran 
benefits, as well as several VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation. The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

During the March 2006 hearing before the undersigned, the 
veteran and his spouse testified that in January 1998, prior 
to obtaining Social Security Administration benefits, he 
presented to the RO to ascertain his eligibility for VA 
benefits.  The veteran testified that at that time he was 
advised by a VA representative that he was not entitled to VA 
pension benefits.  He also testified that he was provided no 
information as to his potential eligibility for VA disability 
compensation benefits.  He consequently did not submit his 
application for VA benefits until two years later.

The veteran subsequently submitted a letter from the SSA 
dated in January 1998.  According to the letter, the SSA 
suggested that he file a claim with VA.

The relevant regulation indicates that a claim for pension 
benefits may be considered a claim for compensation.  38 
C.F.R. § 3.151.  The regulation does not, however, mandate 
that a claim for pension benefits be construed as a claim for 
compensation; that determination is to be made based on the 
facts of the case. Steward, 10 Vet. App. at 15.  In light of 
his testimony that he was required to talk to VA before 
applying to obtain SSA disability benefits, it appears that 
the scope of the veteran's discussion with a VA 
representative in 1998 was restricted to a claim for 
entitlement to pension benefits.  While the veteran points to 
a January 1998 form used by the Social Security 
Administration for purposes of obtaining information as 
evidence of a prior informal claim, there is no evidence that 
the veteran sought VA compensation benefits and, in any 
event, no application for VA benefits of any kind was 
submitted by the veteran in 1998.
 
Here, it is shown that the veteran's initial application for 
VA compensation benefits was received on October 11, 2000, 
which was more than one year following his discharge from 
service.  The correct effective date for that claim is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2) (emphasis added).  
For this reason the Board has determined that the criteria 
for entitlement to an effective date prior to October 11, 
2000, for the grant of service connection for a disability of 
any kind have not been met.


ORDER

An effective date earlier than October 11, 2000, for service 
connected disabilities and related compensation is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


